DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments filed 04/25/2022 has been entered. Claims 4-6 are currently pending where claims 1-3 and 7-9 have been cancelled from consideration.

Allowable Subject Matter
Claims 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant has amended claim 4 to require “wherein the sealing member comprises: a sealing portion interposed between the sleeve housing and the piston, a frontal end of the sealing portion being supported directly against the oil filter so as not to be separated from the sleeve housing; a supporting portion elongated in a radially inward direction from an inner circumferential surface of the sealing portion and interposed between an end of the retainer and a blocking protrusion which is formed on an outer circumferential surface of the piston, so that the blocking protrusion is elastically supported by the return spring via the supporting portion and the retainer in one direction of a reciprocal movement of the piston and is supported by the separation prevention protrusion in the other direction of the reciprocal movement of the piston; and a separation prevention protrusion protruded in a radially inward direction from an inner circumferential surface of the sealing portion, the blocking protrusion being interposed between the supporting portion and the separation prevention protrusion so that the piston is blocked to be prevented from being separated from the sleeve housing.” The newly amended claim language further clarifies the sealing member such that further non-obvious amendments using hindsight rationale would be required to reconstruct the claimed invention. For at least this reason, independent claim 4 and dependent claims 5-6 are found to be allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746